Citation Nr: 0936953	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  07-24 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel
INTRODUCTION

The Veteran had active service from September 1972 to 
September 1973.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Veteran testified before the undersigned at a Travel 
Board hearing at the RO in June 2009.  A transcript of the 
hearing is associated with the Veteran's VA claims file and 
has been reviewed.


FINDINGS OF FACT

1.  A November 1996 rating decision denied the Veteran's 
request to reopen a previously denied claim of entitlement to 
service connection for a nervous condition.  The Veteran was 
notified of his appellate rights, but did not appeal the 
decision.

2.  The evidence associated with the claims folder subsequent 
to the November 1996 RO rating decision is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The November 1996 RO rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2008).

2.  Since the November 1996 RO decision, new and material 
evidence has not been received which is sufficient to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

For claims to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify currently applies to the 
issue on appeal; the standard of review and duty to assist do 
not apply to the claim unless it is reopened.  See Holliday 
v. Principi, 14 Vet. App. 280 (2000) (the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim).  
The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it must notify the 
claimant of (1) the information and evidence not of record 
that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2008); 
see also 73 Fed. Reg. 23, 353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that 
letters dated in June 2004 and January 2005 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
These letters also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in both 
letters, including the necessity of evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service."  

With respect to notice to the Veteran regarding new and 
material evidence, the Veteran was informed in the January 
2005 letter that "you were previously denied service 
connection for anxiety neurosis (a psychiatric condition) . . 
.  The appeal period for that decision has expired and the 
decision is now final."  The letter notified the Veteran 
that evidence sufficient to reopen the Veteran's previously 
denied claim must be "new and material," closely mirroring 
the regulatory language of 38 C.F.R. § 3.156(a).  Moreover, 
the January 2005 letter informed the Veteran as to the reason 
his claim was previously denied: "Your claim was previously 
denied because anxiety neurosis was not shown in service."  
As such, the Veteran was adequately advised of the bases for 
the previous denial to determine what evidence would be new 
and material to reopen the claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

The Board observes that both the June 2004 and the January 
2005 letters were sent to the Veteran prior to the April 2005 
rating decision.  The VCAA notice with respect to the 
elements addressed in these letters was therefore timely.  
See Pelegrini, supra; see also Kent, supra.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although no such notice was provided to the 
Veteran, the Board has concluded that the preponderance of 
the evidence is against the Veteran's claim.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot. 

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

As was alluded to above, under the VCAA, VA's statutory duty 
to assist a claimant in the development of a previously 
finally denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As noted in the Introduction, the Veteran testified 
before the undersigned in June 2009.

Accordingly, the Board will proceed to a decision.

Analysis

The Board notes that the Veteran's current claim is one of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  This claim is based upon the same 
factual basis as his original claim of entitlement to service 
connection for a nervous disorder which was denied in the 
November 1996 RO rating decision, namely that an acquired 
psychiatric disorder originated in military service.  As 
such, it is appropriate for the Board to consider this claim 
as a request to reopen the previously-denied claim.  See 
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (holding that 
the "factual basis" of a claim for service connection is 
the veteran's disease or injury, rather than the symptoms of 
that disease or injury).

Additionally, during the course of the appeal the Veteran 
raised a new theory of entitlement, namely that his 
psychiatric problems are a result of exposure to radiation 
during service.  See, e.g., the Veterans' March 2004 
statement.  However, separate theories in support of a claim 
for a particular benefit are not equivalent to separate 
claims and a final denial on one theory is a final denial on 
all theories.  See Ashford v. Brown, 10 Vet. App. 120 (1997) 
(reliance upon a new etiological theory is insufficient to 
transform a claim which has been previously denied into a 
separate and distinct, or new, claim).  As such, new and 
material evidence is necessary to reopen a claim for the same 
benefit asserted under a different theory.  See Robinson v. 
Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 
Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 
(2004).

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105 (West 2002).  However, the Veteran may request that VA 
reopen his claim upon the receipt of 'new and material' 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  Id.  See also Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. 
§ 3.156(a) (2008), 'new and material' evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed. 
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's initial claim of entitlement to service 
connection for a nervous condition was denied by an RO rating 
decision dated in May 1976.  The basis for the RO's denial in 
May 1976 was a lack of evidence of a nervous condition having 
been incurred in or aggravated by service.  In this regard, 
the Board notes that service treatment records indicate that 
upon discharge the Veteran was diagnosed with an explosive 
personality and anxiety neurosis; however, these were 
attributable to a personality disorder, and the Veteran was 
never diagnosed with an acquired psychiatric disorder while 
in service.  38 C.F.R. §§ 3.303(c), 4.9 (2008).  The Veteran 
did not timely appeal this decision; therefore, it became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  

The Veteran subsequently attempted to reopen his claim on a 
number of occasions.  Additional evidence added to the claims 
file over the years included records from VAMC Clarksburg 
dated from 1976 to 1985; an April 1985 decision of the Social 
Security Administration (SSA); a July 1984 psychiatric 
evaluation by R.D.P., M.A; a March 1985 psychiatric 
evaluation by A.S.D., M.D.; a June 1992 VA examination 
report; a June 1992 psychiatric evaluation by J.W.B., M.S.; 
and private hospital records dated from 1984 to 1992.  At the 
time of the most recent final denial in this matter, as 
issued in a November 1996 RO rating decision, evidence added 
to the claims folder consisted of outpatient records from the 
VAMC Clarksburg dated in 1996.  The November 1996 rating 
decision determined that this evidence was not new and 
material, as it did not provide a link between the Veteran's 
current psychiatric disorder and his military service.  The 
Veteran did not appeal this decision, and the November 1996 
rating decision became final.  See id. 

As explained above, the Veteran's claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; see also Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's 
inquiry will be directed to the question of whether any 
additionally submitted (i.e. after November 1996) evidence 
bears directly and substantially upon the specific matter 
under consideration, namely whether there is medical evidence 
of a nexus between the Veteran's psychiatric problems and his 
military service.

The evidence added to the Veteran's claims folder since the 
November 1996 rating decision consists of the Veteran's 
written statements and June 2009 hearing testimony; private 
hospital records dating from 1974 to 1991; healthcare 
documentation from a correctional center dating from 1998 to 
1991; Vet Center Charleston treatment records dated in 2004 
and 2007; VAMC Huntington and VAMC Charleston treatment 
records dated in 2004 and 2007; a July 2004 response to a 
PTSD questionnaire; the Veteran's service personnel records; 
and SSA records.  

A number of the private hospital reports were of record and 
considered by the RO in the November 1996 rating decision; 
accordingly the copies submitted by the Veteran in connection 
with the instant appeal are cumulative and redundant of the 
evidence of record in 1996 and are not "new."

The remaining private hospital records, correctional center 
records, recent VA medical records and SSA records document 
the presence of an acquired psychiatric disorder.  These 
records, though new, do not indicate whether the Veteran's 
acquired psychiatric disorder is a result of an in-service 
disease or injury.  As such, these medical records are not 
material.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence 
that merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence).

The service personnel records reflect the Veteran's duty 
assignments, transfers, performance record and training 
courses completed in service.  These documents, though not 
previously a part of the claims folder, are not material to 
the claim because they are not reflective of any acquired 
psychiatric disorder in military service.

Also of record are the Veteran's own statements, to the 
effect that his current acquired psychiatric disorder is 
related to his military service, to include statements during 
his personal hearing with the undersigned.  Such evidence is 
cumulative and redundant of statements made prior to the 
November 1996 decision, and accordingly it is not new.  See 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

Moreover, lay persons without medical training are not 
competent to opine on medical matters such as nexus opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that laypersons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108." 

In short, the additionally added evidence does not serve to 
establish, or even suggest, that the Veteran's acquired 
psychiatric disorder is medically related to his military 
service.  The evidence submitted subsequent to the November 
1996 denial of the Veteran's claim is therefore cumulative 
and redundant of the evidence of record at that time, and it 
therefore does not raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2008).  

Accordingly, new and material evidence has not been 
submitted, and the claim for entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, is not reopened.  The benefit sought on appeal remains 
denied.

Additional comment

As was discussed above, VA duty to assist does not attach 
until a claim is reopened.
The Board views its discussion above as sufficient to inform 
the Veteran of the element necessary to reopen his claim 
should he desire to do so in the future. 
See Graves v. Brown, 8 Vet. App. 522, 524 (1996).  In 
particular, it is incumbent upon him to submit to a competent 
medical opinion which specifically serves to link his 
acquired psychiatric disorder to his military service.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a 
veteran seeking disability benefits must establish a 
connection between the veteran's service and the claimed 
disability).


ORDER

The Veteran's request to reopen a previously disallowed claim 
of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


